

116 HR 2305 IH: Veterans Members Business Loan Act
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2305IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Mr. Gonzalez of Texas (for himself, Mr. Cook, Ms. Gabbard, and Mr. Young) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Credit Union Act to exclude extensions of credit made to veterans from the
			 definition of a member business loan.
	
 1.Short titleThis Act may be cited as the Veterans Members Business Loan Act.2.Member business loan definition (a)In generalSection 107A(c) of the Federal Credit Union Act (12 U.S.C. 1757a(c)) is amended—
 (1)in paragraph (1)(B)— (A)in clause (iv), by striking or at the end;
 (B)in clause (v), by striking the period and inserting ; or; and (C)by adding at the end the following:
						
 (vi)made to a veteran;; (2)in paragraph (2), by striking and at the end;
 (3)in paragraph (3), by striking the period and inserting ; and; and (4)by adding at the end the following:
					
 (4)the term veteran has the meaning given such term under section 101 of title 38, United States Code.. (b)Effective dateThe amendments made by subsection (a) shall take effect after the end of the 6-month period beginning on the date of the enactment of this Act.
			